Title: To Thomas Jefferson from United States House of Representatives, 5 February 1807
From: United States House of Representatives
To: Jefferson, Thomas


                        
                            
                        5 Feb. 1807
                     
                        
                        Congress of the United States, 
                        In the House of Representatives, 
                        Thursday the 5th. of February—1807 
                        Resolved, that the President of the United States be requested to cause to be laid before this House, such
                            information as may be in the possession of the Executive department, tending to shew the efficacy of Gun boats, in the
                            protection and defence of ports and harbours; and particularly a list of such of the principal ports and harbours of the
                            United States, as may in his opinion be defended, or essentially assisted in being defended, by Gun-boats, together with
                            the number which may be considered necessary for each.
                        
                            Nathl Macon—
                            
                            Speaker of the House
                            of Representatives of the United States.
                        
                    